Title: From Thomas Boylston Adams to John Quincy Adams, 19 April 1802
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear brother
19th: April 1802—.

I have your favor of the 11th: informing me of your having sent me the Massachusetts laws & the translation from Bülow. also that you are a Suffolk Senator; whereupon I tender my congratulations. The feds’ will be glad to use your name and talents, so long as they can give them a lift; I am willing however to give them the credit of intending you a compliment, on this occasion; the triumph is both honorable & consolatory.
Now for a little Aurora seasoning, to this dish, I send you a small quantity of the essence extracted.
I wish you to set Mr. Shaw to work, upon those volumes of letters relative to American affairs, which you found in Holland—If you will select some of the most interesting, he will copy them, at his liesure, and you can send them to me, for Oliver. He wants your life of Agricola, if you will spare it, and I join him in the request; for of what use is it in manuscript? Any translations from Tacitus, that you may have, will be thankfully received. I beg you not to neglect these several requests.
Mean time, make my best wishes known to your wife & son & others.

T B Adams.